DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-2 have been examined.

Information Disclosure Statement
The information disclosure statement filed 6/2/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the crossed out references referred to therein have not been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 7,231,606 (“606”) in view of U.S. Patent Application Publication 2003/0005044 by Miller et al. (“Miller”) and U.S. Patent Application Publication 2008/0222736 by Boodaei et al. (“Boodaei”). 

		With respect to claim 1, 606 claims the following:
1. A non-transitory computer readable medium including at least computer program code executable by a client computer, said computer readable medium comprising: See 606, claim 16, “A computer readable storage medium including at least computer program code for providing a web browser with test capabilities, said computer readable medium comprising:”
computer program code, executable by the client computer, for creating a playback program …, See 606, claim 16, “computer program code for presenting a graphical user interface to provide user access to initiate and configure the load testing of a website server, wherein, when load testing is activated, a number of multiple copies of the web browser with test capabilities operate on a single client machine, with each of the multiple copies of the web browser separately executing a playback script.” Also see claim 8, “wherein the details are acquired by accessing a Document Object Model (DOM) for the given web page.”
606 does not expressly claim a program that senses document object model (DOM) events. However, this is taught by Miller. See Miller, ¶ [0021] and [0022], e.g. “produce a script-like recording,” and "record and playback capabilities are provided.” Also see ¶ [0168], [0173] and [0176], e.g. “If during playback a current website page differs by a slight amount, then the invention compensates for such differences by searching up and down within the current website page, using the DOM access methods, until it finds a nearly correct match at which point it proceeds with playback.” Note that a broad but reasonable interpretation has been applied to the limitation “senses document object model (DOM) events,” which does not appear to be provided with a limiting definition in the as-filed specification. Also note that Miller discloses use of “Internet Explorer (IE) base library 102” which is known to provide DOM capabilities (see art of record “Internet Explorer” from Wikipedia, at least pages 7-10 – cited 2/6/2012 in parent 12/247,753). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the playback program of 606 with Miller’s DOM sensing in order to utilize existing technology for improved testing as suggested by Miller (see Miller, ¶ 0010 and 0167-0168).
the playback program including computer programming commands that support parameters; see 606, claim 16 “computer program code for presenting a graphical user interface to provide user access to initiate and configure the load testing of a website server.” Also See Miller, ¶ [0043], e.g. “The eValid script language uses a set of keywords and a variable number of arguments that describe details of the action to be performed.” Also, see example eValid script on pages 100-101, showing a sequence of computer programming commands.
computer program code, executable by the client computer, for providing a test-enabled browser capable of performing the playback program, wherein when the test-enabled browser performs the playback program, the test-enabled browser is controlled to implement testing specified by the playback program, See 606, claim 16 “computer program code for presenting a graphical user interface to provide user access to initiate and configure the load testing of a website server, wherein, when load testing is activated, a number of multiple copies of the web browser with test capabilities operate on a single client machine, with each of the multiple copies of the web browser separately executing a playback script.”
wherein the test-enabled browser accesses scripting capabilities of the test-enabled browser to perform testing specified by the computer programming commands of the playback program, See 606, claim 16 “computer program code for providing a web browser with test capabilities, said computer readable medium comprising: computer program code for load testing a website server in accordance with a load … the web browser separately executing a playback script”
wherein the testing being performed is testing a web-based resource, the web-based resource having a DOM representation … See 606, claim 15, “wherein the details are acquired by accessing a Document Object Model (DOM) for the given web page.”
606 does not expressly disclose a representation with a plurality of DOM elements. However, Boodaei teaches this. See ¶ 0056, E.g. “DOM elements.” It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the DOM of 606 with Boodaei’s plurality of elements in order to use standard DOM features such as submission URLs and form field names as suggested by Boodaei.
computer program code, executable by the client computer, for providing a browser programming interface that enables the test-enabled browser to have … access to the DOM representation, See 606, claim 15, “wherein the details are acquired by accessing a Document Object Model (DOM) for the given web page.”
606 does not expressly disclose direct access. Initially, it should be noted that direct/integral access is interpreted in light of Fig. 3, element 310 and ¶ 0030, 0093, 0096, and 00101 of Applicant’s specification, describing the use of standard browser interfaces to provide DOM access. Also see Miller, ¶ 0035, e.g., "eValid has been implemented with the COM interface available on the Windows NT/2000 operating systems.” Also see ¶ 0168, e.g. “A method for extracting details from a current page, e.g. text, or image checksums, or HTML item count, etc. This is accomplished using the Document Object Model (DOM) available within the underlying Windows environment that emulates operation of the IE technology.” Also see Boodaei, ¶ 0055, e.g. “the browser interface, such as Microsoft Internet Explorer's IWebBrowser2 COM interface, is used to manipulate the DOM.”
606 does not expressly claim the following limitations which are taught by Miller and Boodaei:
wherein at least one of the computer programming commands operates to sense a DOM event, and See Miller, ¶ [0168], [0173] and [0176], as noted above, e.g. “searching up and down within the current website page, using the DOM access methods.” Also see Boodaei, ¶ 0056.
wherein the at least one of the computer programming commands or at least another of the computer programming commands operates to cause one or more actions to be performed in response to the sensing of the DOM event, and See Miller, e.g. ¶ [0029], “The test-enabled browser 100 receives triggers 104 from an operating system. These triggers (or event triggers) are, for example, a mouse click, a mouse drag, a return, text entry, etc. Based on these triggers 104, the test-enabled browser 100 operates to perform the automated analysis and testing of websites.” Also see ¶ [0031], “Once the decision 202 determines that a trigger has been received for the test-enabled browser, test-based processing is performed 204.” Also see ¶ [0173]. Miller does not expressly disclose: in response to the sensing of the DOM event.  However, Boodaei teaches performing an action in response to sensing a DOM event. See ¶ 0056, e.g. “The method begins by querying the DOM to see that the URL of the incoming response belongs to a protected site. After which the DOM can be further inspected to see if it contains some designated forms/links. At this stage the DOM can be modified in various ways described above (e.g. addition/modification of DOM elements such as submission URLs, form field names, etc.).” It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the  events/actions of 606 and Miller with Boodaei’s DOM event/action in order to inspect and manipulate an interaction associated with a web page to verify proper operation as essentially suggested by Boodaei.
wherein at least one of the actions operates, via the browser programming interface, to input a value or content into at least one of the DOM elements within the DOM representation of the web-based resource being tested. Boodaei teaches inputting a value or content by way of modification of DOM elements. See Boodaei, ¶ 0055-0056, e.g. “At this stage the DOM can be modified in various ways described above (e.g. addition /modification of DOM elements such as submission URLs, form field names, etc.).” It would have been obvious to one of ordinary skill in the art at the time the invention was made to use Miller’s events/actions with Boodaei’s DOM modification in order to inspect and manipulate an interaction associated with a web page to verify proper operation as essentially suggested by Boodaei.

	Claim 2 is directed to essentially similarly claimed limitations and is rejected for similar reasons as claim 1.

Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 7,757,175 (“175”) in view of Miller and Boodaei. 

		With respect to claim 1, 175 claims the following:
1. A non-transitory computer readable medium including at least computer program code executable by a client computer, said computer readable medium comprising: See 175, claim 1, “A computer readable medium storing a test-enabled web browser for operation on a computing device to test a website hosted by a remote server.”
computer program code, executable by the client computer, for creating a playback program that senses document object model (DOM) …. See claim 1, “an adaptive script playback component … the contents of page components, including DOM elements.”
175 does not expressly claim DOM events. However, this is taught by Miller. See Miller, ¶ [0021] and [0022], e.g. “produce a script-like recording,” and "record and playback capabilities are provided.” Also see ¶ [0168], [0173] and [0176], e.g. “If during playback a current website page differs by a slight amount, then the invention compensates for such differences by searching up and down within the current website page, using the DOM access methods, until it finds a nearly correct match at which point it proceeds with playback.” Note that a broad but reasonable interpretation has been applied to the limitation “senses document object model (DOM) events,” which does not appear to be provided with a limiting definition in the as-filed specification. Also note that Miller discloses use of “Internet Explorer (IE) base library 102” which is known to provide DOM capabilities (see art of record “Internet Explorer” from Wikipedia, at least pages 7-10 – cited 2/6/2012 in parent 12/247,753). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the playback program of 175 with Miller’s DOM sensing in order to utilize existing technology for improved testing as suggested by Miller (see Miller, ¶ 0010 and 0167-0168).
the playback program including computer programming commands that support parameters; See 175, claim 5, “parametric substitution of values into the test script.”
computer program code, executable by the client computer, for providing a test-enabled browser capable of performing the playback program, wherein when the test-enabled browser performs the playback program, the test-enabled browser is controlled to implement testing specified by the playback program, wherein the test-enabled browser accesses scripting capabilities of the test-enabled browser to perform testing specified by the computer programming commands of the playback program,  See 175, claim 1, “said test-enabled browser comprising: web browsing components; a script component that operates to record and replay at least one test script.”
wherein the testing being performed is testing a web-based resource, the web-based resource having a DOM representation with a plurality of DOM elements. See 175, claim 1, “including DOM elements.”
computer program code, executable by the client computer, for providing a browser programming interface that enables the test-enabled browser to have … access to the DOM representation, See 175, claim 1 “test a website … including DOM elements.” 
175 does not expressly disclose direct access. Initially, it should be noted that direct/integral access is interpreted in light of Fig. 3, element 310 and ¶ 0030, 0093, 0096, and 00101 of Applicant’s specification, describing the use of standard browser interfaces to provide DOM access. Also see Miller, ¶ 0035, e.g., "eValid has been implemented with the COM interface available on the Windows NT/2000 operating systems.” Also see ¶ 0168, e.g. “A method for extracting details from a current page, e.g. text, or image checksums, or HTML item count, etc. This is accomplished using the Document Object Model (DOM) available within the underlying Windows environment that emulates operation of the IE technology.” 
wherein at least one of the computer programming commands operates to sense a DOM event, and See claim 1, “an adaptive script playback component … the contents of page components, including DOM elements.” As noted above, Miller teaches sensing DOM events.
175 does not expressly claim the following limitations but they are taught by Boodaei:
wherein the at least one of the computer programming commands or at least another of the computer programming commands operates to cause one or more actions to be performed in response to the sensing of the DOM event, and wherein at least one of the actions operates, via the browser programming interface, to input a value or content into at least one of the DOM elements within the DOM representation of the web-based resource being tested. Boodaei teaches inputting a value or content by way of modification of DOM elements. See Boodaei, ¶ 0055-0056, e.g. “At this stage the DOM can be modified in various ways described above (e.g. addition /modification of DOM elements such as submission URLs, form field names, etc.).” It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the events/actions of 175 and Miller with Boodaei’s DOM modification in order to inspect and manipulate an interaction associated with a web page to verify proper operation as essentially suggested by Boodaei.

	Claim 2 is directed to essentially similarly claimed limitations and is rejected for similar reasons as claim 1.

Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 8,327,271 (“271”) in view of Miller and Boodaei. 

		With respect to claim 1, 271 claims the following:
1. A non-transitory computer readable medium including at least computer program code executable by a client computer, said computer readable medium comprising: See 271, claim 1, “A non-transitory computer readable medium including at least computer program code stored therein for providing a test-enabled browser for testing a website residing on a network”
computer program code, executable by the client computer, for creating a playback program that senses document object model (DOM) …. See 271 claim 1, “computer program code for performing the validation test using at least one of the DOM access methods of the web browsing components, wherein during the validation test, the at least one web page is newly rendered.”
271 does not expressly claim DOM events. However, this is taught by Miller. See Miller, ¶ [0021] and [0022], e.g. “produce a script-like recording,” and "record and playback capabilities are provided.” Also see ¶ [0168], [0173] and [0176], e.g. “If during playback a current website page differs by a slight amount, then the invention compensates for such differences by searching up and down within the current website page, using the DOM access methods, until it finds a nearly correct match at which point it proceeds with playback.” Note that a broad but reasonable interpretation has been applied to the limitation “senses document object model (DOM) events,” which does not appear to be provided with a limiting definition in the as-filed specification. Also note that Miller discloses use of “Internet Explorer (IE) base library 102” which is known to provide DOM capabilities (see art of record “Internet Explorer” from Wikipedia, at least pages 7-10 – cited 2/6/2012 in parent 12/247,753). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the playback program of 271 with Miller’s DOM sensing in order to utilize existing technology for improved testing as suggested by Miller (see Miller, ¶ 0010 and 0167-0168).
the playback program including computer programming commands that support parameters; See at least claims  8 and 9, e.g. “computer program code for checking links on at least one web page.”
computer program code, executable by the client computer, for providing a test-enabled browser capable of performing the playback program, wherein when the test-enabled browser performs the playback program, the test-enabled browser is controlled to implement testing specified by the playback program, wherein the test-enabled browser accesses scripting capabilities of the test-enabled browser to perform testing specified by the computer programming commands of the playback program,  See 271 claim 1, “computer program code for performing the validation test using at least one of the DOM access methods of the web browsing components … wherein during the validation test, the at least one web page is newly rendered.” Also see claims 6-7, e.g. “t computer program code for performing adaptive playback of the recorded script with respect to the at least one web page as newly rendered”
wherein the testing being performed is testing a web-based resource, the web-based resource having a DOM representation with a plurality of DOM elements, computer program code, executable by the client computer, for providing a browser programming interface that enables the test-enabled browser to have direct access to the DOM representation, See 271, claim 1, “the web browsing components including Document Object Model (DOM) access methods included in Dynamic Linked Libraries associated with a browser code library.” Also see claim 2, “wherein the web browsing components are Internet Explorer (IE) web browsing components associated with an IE browser.” It should be noted that direct/integral access is interpreted in light of Fig. 3, element 310 and ¶ 0030, 0093, 0096, and 00101 of Applicant’s specification, describing the use of standard browser interfaces to provide DOM access. Also see Miller, ¶ 0035, e.g., "eValid has been implemented with the COM interface available on the Windows NT/2000 operating systems.” Also see ¶ 0168, e.g. “A method for extracting details from a current page, e.g. text, or image checksums, or HTML item count, etc. This is accomplished using the Document Object Model (DOM) available within the underlying Windows environment that emulates operation of the IE technology.” 
wherein at least one of the computer programming commands operates to sense a DOM event, and See 271, claim 1, “DOM access.” As noted above, Miller teaches DOM events.
271 does not expressly claim the following limitations but they are taught by Boodaei:
wherein the at least one of the computer programming commands or at least another of the computer programming commands operates to cause one or more actions to be performed in response to the sensing of the DOM event, and wherein at least one of the actions operates, via the browser programming interface, to input a value or content into at least one of the DOM elements within the DOM representation of the web-based resource being tested. Boodaei teaches inputting a value or content by way of modification of DOM elements. See Boodaei, ¶ 0055-0056, e.g. “At this stage the DOM can be modified in various ways described above (e.g. addition /modification of DOM elements such as submission URLs, form field names, etc.).” It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the events/actions of 271 and Miller with Boodaei’s DOM modification in order to inspect and manipulate an interaction associated with a web page to verify proper operation as essentially suggested by Boodaei.

	Claim 2 is directed to essentially similarly claimed limitations and is rejected for similar reasons as claim 1.

Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 8,650,493 (“493”) in view of Boodaei. 

With respect to claim 1, 493 claims the following:
1. A non-transitory computer readable medium including at least computer program code executable by a client computer, said computer readable medium comprising: See 493, claim 1, “A non-transitory computer readable medium including at least computer program code stored therein for providing a test-enabled browser for testing a website residing on a network”
computer program code, executable by the client computer, for creating a playback program that senses document object model (DOM) events. See 493 claim 12, “computer program code for recording a script pertaining to an interaction sequence with the web page by sensing events with respect to the DOM data structure”
the playback program including computer programming commands that support parameters; See 493, claim 6, “computer program code for automatically adjusting input values through parametric substitution of values into the test script.”
computer program code, executable by the client computer, for providing a test-enabled browser capable of performing the playback program, wherein when the test-enabled browser performs the playback program, the test-enabled browser is controlled to implement testing specified by the playback program, wherein the test-enabled browser accesses scripting capabilities of the test-enabled browser to perform testing specified by the computer programming commands of the playback program,  See 493, claim 1 “computer program code for performing the validation test using at least one of the DOM access methods of the web browsing components, wherein during the validation test, the at least one web page is newly rendered and details of elements for the at least one web page as newly rendered are accessed via the at least one of the DOM access methods and compared to the stored details in the recorded script.”
wherein the testing being performed is testing a web-based resource, the web-based resource having a DOM representation with a plurality of DOM elements See 493, claim 1, “elements for the at least one web page as newly rendered are accessed via the at least one of the DOM access methods.”
computer program code, executable by the client computer, for providing a browser programming interface that enables the test-enabled browser to have direct access to the DOM representation,  See 493, claim 1, “web browsing components including Document Object Model (DOM) access methods included in Dynamic Linked Libraries associated with a browser code library … details of elements for the at least one web page as newly rendered are accessed via the at least one of the DOM access methods.” It should be noted that direct/integral access is interpreted in light of Fig. 3, element 310 and ¶ 0030, 0093, 0096, and 00101 of Applicant’s specification, describing the use of standard browser interfaces to provide DOM access. 
wherein at least one of the computer programming commands operates to sense a DOM event, and See 493, claim 12, “sensing events with respect to the DOM data structure.”
wherein the at least one of the computer programming commands or at least another of the computer programming commands operates to cause one or more actions to be performed in response to the sensing of the DOM event, and wherein at least one of the actions operates, via the browser programming interface, to input a value or content … see 493, claim 12, “subsequently playing back the script by sending events to the DOM data structure.”
493 does not expressly claim inputting into at least one of the DOM elements within the DOM representation of the web-based resource being tested. However, Boodaei teaches inputting a value or content by way of modification of DOM elements. See Boodaei, ¶ 0055-0056, e.g. “At this stage the DOM can be modified in various ways described above (e.g. addition /modification of DOM elements such as submission URLs, form field names, etc.).” It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the events/actions of 493 with Boodaei’s DOM modification in order to inspect and manipulate an interaction associated with a web page to verify proper operation as essentially suggested by Boodaei.

	Claim 2 is directed to essentially similarly claimed limitations and is rejected for similar reasons as claim 1.

Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 8,392,890 (“890”) in view of Miller. 

		In regard to claim 1, 890 claims the following:
1. A non-transitory computer readable medium including at least computer program code executable by a client computer, said computer readable medium comprising: See 890, claim 1, “A non-transitory computer readable medium including at least computer program code for providing a test enabled web browser, said computer readable medium comprising”
computer program code, executable by the client computer, for creating a playback program that senses document object model (DOM) events, See 890, claim 1, “automatically synchronize playback of the test script … maintain the test enabled browser's state … to a Document Object Model (DOM) associated with the at least one webpage of the website.”
890 does not expressly claim a program that senses document object model (DOM) events. However, this is taught by Miller. See Miller, ¶ [0021] and [0022], e.g. “produce a script-like recording,” and "record and playback capabilities are provided.” Also see ¶ [0168], [0173] and [0176], e.g. “If during playback a current website page differs by a slight amount, then the invention compensates for such differences by searching up and down within the current website page, using the DOM access methods, until it finds a nearly correct match at which point it proceeds with playback.” Note that a broad but reasonable interpretation has been applied to the limitation “senses document object model (DOM) events,” which does not appear to be provided with a limiting definition in the as-filed specification. Also note that Miller discloses use of “Internet Explorer (IE) base library 102” which is known to provide DOM capabilities (see art of record “Internet Explorer” from Wikipedia, at least pages 7-10 – cited 2/6/2012 in parent 12/247,753). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the playback program of 890 with Miller’s DOM sensing in order to utilize existing technology for improved testing as suggested by Miller (see Miller, ¶ 0010 and 0167-0168).
the playback program including computer programming commands that support parameters; See 890, claim 1, “the synchronization check is inserted into the test script as at least one command.” Also See Miller, ¶ [0043], e.g. “The eValid script language uses a set of keywords and a variable number of arguments that describe details of the action to be performed.” Also, see example eValid script on pages 100-101, showing a sequence of computer programming commands.
computer program code, executable by the client computer, for providing a test-enabled browser capable of performing the playback program, wherein when the test-enabled browser performs the playback program, the test-enabled browser is controlled to implement testing specified by the playback program, See 890, claim 1, “receive a synchronization check from a user using the test enabled web browser … the at least one webpage being tested including AJAX programming, and to automatically synchronize playback of the test script”
wherein the test-enabled browser accesses scripting capabilities of the test-enabled browser to perform testing specified by the computer programming commands of the playback program, See 890, claim 1, “insert the synchronization check into a test script for testing at least one webpage of the website,”
wherein the testing being performed is testing a web-based resource, the web-based resource having a DOM representation a plurality of DOM elements See 890, claim 1, “maintain the test enabled browser's state with respect to the AJAX programming by means of the synchronization check in the test script to a Document Object Model (DOM) associated with the at least one webpage of the website … find a current index of at least one DOM element.” Also see claim 5, “one or more DOM elements.”
computer program code, executable by the client computer, for providing a browser programming interface that enables the test-enabled browser to have … access to the DOM representation, See 890, claim 1, “the synchronization check in the test script and web browsing activities provided by the web browsing capabilities are able to separately access the DOM associated with the at least one webpage of the website.”
890 does not expressly disclose direct access. Initially, it should be noted that direct/integral access is interpreted in light of Fig. 3, element 310 and ¶ 0030, 0093, 0096, and 00101 of Applicant’s specification, describing the use of standard browser interfaces to provide DOM access. Also see Miller, ¶ 0035, e.g., "eValid has been implemented with the COM interface available on the Windows NT/2000 operating systems.” Also see ¶ 0168, e.g. “A method for extracting details from a current page, e.g. text, or image checksums, or HTML item count, etc. This is accomplished using the Document Object Model (DOM) available within the underlying Windows environment that emulates operation of the IE technology.”
wherein at least one of the computer programming commands operates to sense a DOM event, and See 890, claim 1, “find a current index of at least one DOM element of the at least one webpage based on a specified property name and/or property value.” Also see Miller as cited above.
wherein the at least one of the computer programming commands or at least another of the computer programming commands operates to cause one or more actions to be performed in response to the sensing of the DOM event, and wherein at least one of the actions operates, via the browser programming interface, to input a value or content into at least one of the DOM elements within the DOM representation of the web-based resource being tested. See 890, claim 1, “ (i) submit a named event to the at least one DOM element of the at least one webpage having the current index, or (ii) insert or verify a value in the at least one DOM element of the at least one webpage having the current index.”

	Claim 2 is directed to essentially similarly claimed limitations and is rejected for similar reasons as claim 1.

Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 8,495,585 (“585”) in view of Miller. 

1. A non-transitory computer readable medium including at least computer program code executable by a client computer, said computer readable medium comprising: See 585, claim 1, “A non-transitory computer readable medium including at least computer program code for providing a test enabled web browser,”
computer program code, executable by the client computer, for creating a playback program … See 585, claim 1, “automatically synchronize playback of the test script using at least the synchronization check to maintain the test enabled browser's state by means of the synchronization check in the test script to a Document Object Model (DOM) associated with the at least one webpage of the website”
585 does not expressly claim that senses document object model (DOM) events, However, this is taught by Miller. See Miller, ¶ [0021] and [0022], e.g. “produce a script-like recording,” and "record and playback capabilities are provided.” Also see ¶ [0168], [0173] and [0176], e.g. “If during playback a current website page differs by a slight amount, then the invention compensates for such differences by searching up and down within the current website page, using the DOM access methods, until it finds a nearly correct match at which point it proceeds with playback.” Note that a broad but reasonable interpretation has been applied to the limitation “senses document object model (DOM) events,” which does not appear to be provided with a limiting definition in the as-filed specification. Also note that Miller discloses use of “Internet Explorer (IE) base library 102” which is known to provide DOM capabilities (see art of record “Internet Explorer” from Wikipedia, at least pages 7-10 – cited 2/6/2012 in parent 12/247,753). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the playback program of 585 with Miller’s DOM sensing in order to utilize existing technology for improved testing as suggested by Miller (see Miller, ¶ 0010 and 0167-0168).
the playback program including computer programming commands that support parameters;  See 585, claim 1, “insert a synchronization check into a test script for testing at least one webpage of the website”
computer program code, executable by the client computer, for providing a test-enabled browser capable of performing the playback program, wherein when the test-enabled browser performs the playback program, the test-enabled browser is controlled to implement testing specified by the playback program, See 585, claim 1, “insert a synchronization check into a test script for testing at least one webpage of the website … using at least the synchronization check to maintain the test enabled browser's state”
wherein the test-enabled browser accesses scripting capabilities of the test-enabled browser to perform testing specified by the computer programming commands of the playback program, See 585, claim 1, “automatically synchronize playback of the test script using at least the synchronization check to maintain the test enabled browser's state”
wherein the testing being performed is testing a web-based resource, the web-based resource having a DOM representation a plurality of DOM elements See 585, claim 1, “automatically synchronize playback of the test script using at least the synchronization check to maintain the test enabled browser's state by means of the synchronization check in the test script to a Document Object Model (DOM) associated with the at least one webpage of the website.”
computer program code, executable by the client computer, for providing a browser programming interface that enables the test-enabled browser to have direct access to the DOM representation, wherein at least one of the computer programming commands operates to sense a DOM event, and See 585, claim 1, “find a current index of at least one DOM element of the at least one webpage based on a specified property name and/or property value.” Note that Miller teaches DOM event sensing as cited above.
wherein the at least one of the computer programming commands or at least another of the computer programming commands operates to cause one or more actions to be performed in response to the sensing of the DOM event, and wherein at least one of the actions operates, via the browser programming interface, to input a value or content into at least one of the DOM elements within the DOM representation of the web-based resource being tested. See 585, claim 1, “(i) submit a named event to the at least one DOM element of the at least one webpage having the current index, or (ii) insert or verify a value in the at least one DOM element of the at least one webpage having the current index.”

	Claim 2 is directed to essentially similarly claimed limitations and is rejected for similar reasons as claim 1.

Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 8,683,447 (“447”) in view of Miller. 

1. A non-transitory computer readable medium including at least computer program code executable by a client computer, said computer readable medium comprising: See 447, claim 1, “A non-transitory computer readable medium including at least computer program code for a test enabled web browser application operable on a client.”
computer program code, executable by the client computer, for creating a playback program that senses document object model (DOM) …, See 447, claim 1, “at least one command operates, when executed, to: find a current index of at least one DOM element of the at least one webpage.”
447 does not expressly claim a program that senses document object model (DOM) events. However, this is taught by Miller. See Miller, ¶ [0021] and [0022], e.g. “produce a script-like recording,” and "record and playback capabilities are provided.” Also see ¶ [0168], [0173] and [0176], e.g. “If during playback a current website page differs by a slight amount, then the invention compensates for such differences by searching up and down within the current website page, using the DOM access methods, until it finds a nearly correct match at which point it proceeds with playback.” Note that a broad but reasonable interpretation has been applied to the limitation “senses document object model (DOM) events,” which does not appear to be provided with a limiting definition in the as-filed specification. Also note that Miller discloses use of “Internet Explorer (IE) base library 102” which is known to provide DOM capabilities (see art of record “Internet Explorer” from Wikipedia, at least pages 7-10 – cited 2/6/2012 in parent 12/247,753). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the playback program of 606 with Miller’s DOM sensing in order to utilize existing technology for improved testing as suggested by Miller (see Miller, ¶ 0010 and 0167-0168).
the playback program including computer programming commands that support parameters; See 447, claim 1, “insert or verify a value in the at least one DOM element.”
computer program code, executable by the client computer, for providing a test-enabled browser capable of performing the playback program, wherein when the test-enabled browser performs the playback program, the test-enabled browser is controlled to implement testing specified by the playback program, See 447, claim 1, “wherein the computer program code for testing capabilities of the website includes at least computer program code configured to insert a validation check into a test script for testing at least one webpage of the website.”
wherein the test-enabled browser accesses scripting capabilities of the test-enabled browser to perform testing specified by the computer programming commands of the playback program, wherein the testing being performed is testing a web-based resource, the web-based resource having a DOM representation a plurality of DOM elements See 447, claim 1, “wherein the validation check in the test script and web browsing activities provided by the web browsing capabilities are able to separately access a Document Object Model (DOM).”
computer program code, executable by the client computer, for providing a browser programming interface that enables the test-enabled browser to have direct access to the DOM representation, See 447, claim 1, “access a Document Object Model (DOM).”447 does not expressly disclose direct access. Initially, it should be noted that direct/integral access is interpreted in light of Fig. 3, element 310 and ¶ 0030, 0093, 0096, and 00101 of Applicant’s specification, describing the use of standard browser interfaces to provide DOM access. Also see Miller, ¶ 0035, e.g., "eValid has been implemented with the COM interface available on the Windows NT/2000 operating systems.” Also see ¶ 0168, e.g. “A method for extracting details from a current page, e.g. text, or image checksums, or HTML item count, etc. This is accomplished using the Document Object Model (DOM) available within the underlying Windows environment that emulates operation of the IE technology.” 
wherein at least one of the computer programming commands operates to sense a DOM event, and. See 447, claim 1, “access a Document Object Model (DOM).” Also see Miller as cited above.
wherein the at least one of the computer programming commands or at least another of the computer programming commands operates to cause one or more actions to be performed in response to the sensing of the DOM event, and wherein at least one of the actions operates, via the browser programming interface, to input a value or content into at least one of the DOM elements within the DOM representation of the web-based resource being tested. See 447, claim 1, “find a current index of at least one DOM element of the at least one webpage based on a specified property name and/or property value; and (i) submit a named event to the at least one DOM element of the at least one webpage having the current index, or (ii) insert or verify a value in the at least one DOM element of the at least one webpage having the current index.”

	Claim 2 is directed to essentially similarly claimed limitations and is rejected for similar reasons as claim 1.

Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 8,984,491 in view of Miller. 

1. A non-transitory computer readable medium including at least computer program code executable by a client computer, said computer readable medium comprising: See 491, claim 1, “A non-transitory computer readable medium including at least computer program code for providing a test enabled web browser”
computer program code, executable by the client computer, for creating a playback program that senses document object model (DOM) …, See 491, claim 1, “computer program code configured to have a synchronization check in a test script for testing at least one web page of the website, and to automatically synchronize playback of the test script using at least the synchronization check to maintain the test enabled browser's state by means of the synchronization check in the test script to a Document Object Model (DOM).”
491 does not expressly claim a program that senses DOM events. However, this is taught by Miller. See Miller, ¶ [0021] and [0022], e.g. “produce a script-like recording,” and "record and playback capabilities are provided.” Also see ¶ [0168], [0173] and [0176], e.g. “If during playback a current website page differs by a slight amount, then the invention compensates for such differences by searching up and down within the current website page, using the DOM access methods, until it finds a nearly correct match at which point it proceeds with playback.” Note that a broad but reasonable interpretation has been applied to the limitation “senses document object model (DOM) events,” which does not appear to be provided with a limiting definition in the as-filed specification. Also note that Miller discloses use of “Internet Explorer (IE) base library 102” which is known to provide DOM capabilities (see art of record “Internet Explorer” from Wikipedia, at least pages 7-10 – cited 2/6/2012 in parent 12/247,753). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the playback program of 491 with Miller’s DOM sensing in order to utilize existing technology for improved testing as suggested by Miller (see Miller, ¶ 0010 and 0167-0168).
the playback program including computer programming commands that support parameters; See 491, claim 1, “computer program code configured to have a synchronization check in a test script for testing at least one web page of the website …  find a current index of at least one DOM element of the web page based on a specified property name and/or property value”
computer program code, executable by the client computer, for providing a test-enabled browser capable of performing the playback program, wherein when the test-enabled browser performs the playback program, the test-enabled browser is controlled to implement testing specified by the playback program, wherein the test-enabled browser accesses scripting capabilities of the test-enabled browser to perform testing specified by the computer programming commands of the playback program, See 491, claim 1, “wherein the computer program code for testing capabilities of the website includes at least computer program code configured to have a synchronization check in a test script for testing at least one web page of the website, and to automatically synchronize playback of the test script using at least the synchronization check to maintain the test enabled browser's state.”
wherein the testing being performed is testing a web-based resource, the web-based resource having a DOM representation a plurality of DOM elements. See 491, claim 1, “maintain the test enabled browser's state by means of the synchronization check in the test script to a Document Object Model (DOM) … find a current index of at least one DOM element.”
computer program code, executable by the client computer, for providing a browser programming interface that enables the test-enabled browser to have … access to the DOM representation, See 491, claim 2, “web browsing activities provided by the web browsing capabilities are able to separately access the DOM associated.”
491 does not expressly disclose direct access. Initially, it should be noted that direct/integral access is interpreted in light of Fig. 3, element 310 and ¶ 0030, 0093, 0096, and 00101 of Applicant’s specification, describing the use of standard browser interfaces to provide DOM access. Also see Miller, ¶ 0035, e.g., "eValid has been implemented with the COM interface available on the Windows NT/2000 operating systems.” Also see ¶ 0168, e.g. “A method for extracting details from a current page, e.g. text, or image checksums, or HTML item count, etc. This is accomplished using the Document Object Model (DOM) available within the underlying Windows environment that emulates operation of the IE technology.” 
wherein at least one of the computer programming commands operates to sense a DOM event, and See 491, claim 1, “find a current index of at least one DOM element … wait for the property name and/or value in the at least one DOM element of the at least one web page having the current index to be a particular name and/or value.”
wherein the at least one of the computer programming commands or at least another of the computer programming commands operates to cause one or more actions to be performed in response to the sensing of the DOM event, and See 491, claim 1, “after the current index is found and the property name and/or value is determined to be present, wait for the property name and/or value in the at least one DOM element of the at least one web page having the current index to be a particular name and/or value.”
wherein at least one of the actions operates, via the browser programming interface, to input a value or content into at least one of the DOM elements within the DOM representation of the web-based resource being tested. See 491, claim 3, “find a current index of at least one DOM element of the web page based on a specified property name and/or property value; and insert or verify a name and/or value in the at least one DOM element of the web page having the current index”

	Claim 2 is directed to essentially similarly claimed limitations and is rejected for similar reasons as claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-2 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication 2003/0005044 by Miller et al. (“Miller”) in view of U.S. Patent Application Publication 2008/0222736 by Boodaei et al. (“Boodaei”).

In regard to claim 1, Miller discloses:
1. A non-transitory computer readable medium including at least computer program code executable by a client computer, said computer readable medium comprising: See Miller, at least ¶ [0011], e.g. “computer readable medium.”
computer program code, executable by the client computer, for creating a playback program that senses document object model (DOM) events, … See Miller, ¶ [0021] and [0022], e.g. “produce a script-like recording,” and "record and playback capabilities are provided.” Also see ¶ [0168], [0173] and [0176], e.g. “If during playback a current website page differs by a slight amount, then the invention compensates for such differences by searching up and down within the current website page, using the DOM access methods, until it finds a nearly correct match at which point it proceeds with playback.” Note that a broad but reasonable interpretation has been applied to the limitation “senses document object model (DOM) events,” which does not appear to be provided with a limiting definition in the as-filed specification. Also note that Miller discloses use of “Internet Explorer (IE) base library 102” which is known to provide DOM capabilities (see art of record “Internet Explorer” from Wikipedia, at least pages 7-10 – cited 2/6/2012 in parent 12/247,753).
the playback program including computer programming commands that support parameters; See Miller, ¶ [0043], e.g. “The eValid script language uses a set of keywords and a variable number of arguments that describe details of the action to be performed.” Also, see example eValid script on pages 100-101, showing a sequence of computer programming commands.
computer program code, executable by the client computer, for providing a test-enabled browser capable of performing the playback program, wherein when the test-enabled browser performs the playback program, the test-enabled browser is controlled to implement testing specified by the playback program, See Miller, ¶ [0020], e.g. “test-enabled Internet browser.” Also see ¶ [0033], e.g. “eValid.”
wherein the test-enabled browser accesses scripting capabilities of the test-enabled browser to perform testing specified by the computer programming commands of the playback program, See Miller ¶ [0020], e.g. “the browser can … provide automated analysis and testing of websites.” Also see ¶ [0025], e.g. “During playback, the script is read and interpretively executed by the invention and the instructions are fed to the test-enabled web browser.” Also ¶ [0055], e.g. “During playback eValid reads the script and performs the indicated actions.” Also see ¶ [0075], e.g. “During playback the representative environment automatically launches a copy of the special browser in response to the LaunchSubBrowsercommand and instructs the launched sub-browser to play back the indicated sub-script.”
wherein the testing being performed is testing a web-based resource, the web-based resource having a DOM representation … See Miller, ¶ [0017] and [0028], e.g. “testing websites” and “URL.” Also see ¶ [0168], [0173] and [0176], e.g. “searching up and down within the current website page, using the DOM access methods.” Miller does not expressly discuss a DOM representation with a plurality of DOM elements. However, Boodaei teaches this. See ¶ 0056, E.g. “DOM elements.” It would have been obvious to one of ordinary skill in the art at the time the invention was made to use Miller’s DOM with Boodaei’s plurality of elements in order to use standard DOM features such as submission URLs and form field names as suggested by Boodaei.
computer program code, executable by the client computer, for providing a browser programming interface that enables the test-enabled browser to have direct access to the DOM representation, Initially, it should be noted that direct/integral access is interpreted in light of Fig. 3, element 310 and ¶ 0030, 0093, 0096, and 00101 of Applicant’s specification, describing the use of standard browser interfaces to provide DOM access. Also see Miller, ¶ 0035, e.g., "eValid has been implemented with the COM interface available on the Windows NT/2000 operating systems.” Also see ¶ 0168, e.g. “A method for extracting details from a current page, e.g. text, or image checksums, or HTML item count, etc. This is accomplished using the Document Object Model (DOM) available within the underlying Windows environment that emulates operation of the IE technology.” Also see Boodaei, ¶ 0055, e.g. “the browser interface, such as Microsoft Internet Explorer's IWebBrowser2 COM interface, is used to manipulate the DOM.”
wherein at least one of the computer programming commands operates to sense a DOM event, and See Miller, ¶ [0168], [0173] and [0176], as noted above, e.g. “searching up and down within the current website page, using the DOM access methods.” Also see Boodaei, ¶ 0056.
wherein the at least one of the computer programming commands or at least another of the computer programming commands operates to cause one or more actions to be performed in response to the sensing of the … event, and See Miller, e.g. ¶ [0029], “The test-enabled browser 100 receives triggers 104 from an operating system. These triggers (or event triggers) are, for example, a mouse click, a mouse drag, a return, text entry, etc. Based on these triggers 104, the test-enabled browser 100 operates to perform the automated analysis and testing of websites.” Also see ¶ [0031], “Once the decision 202 determines that a trigger has been received for the test-enabled browser, test-based processing is performed 204.” Also see ¶ [0173]. Miller does not expressly disclose: in response to the sensing of the DOM event.  However, Boodaei teaches performing an action in response to sensing a DOM event. See ¶ 0056, e.g. “The method begins by querying the DOM to see that the URL of the incoming response belongs to a protected site. After which the DOM can be further inspected to see if it contains some designated forms/links. At this stage the DOM can be modified in various ways described above (e.g. addition/modification of DOM elements such as submission URLs, form field names, etc.).” It would have been obvious to one of ordinary skill in the art at the time the invention was made to use Miller’s events/actions with Boodaei’s DOM event/action in order to inspect and manipulate an interaction associated with a web page to verify proper operation as essentially suggested by Boodaei.
Miller does not expressly disclose: wherein at least one of the actions operates, via the browser programming interface, to input a value or content into at least one of the DOM elements within the DOM representation of the web-based resource being tested. But Boodaei teaches inputting a value or content by way of modification of DOM elements. See Boodaei, ¶ 0055-0056, e.g. “At this stage the DOM can be modified in various ways described above (e.g. addition /modification of DOM elements such as submission URLs, form field names, etc.).” It would have been obvious to one of ordinary skill in the art at the time the invention was made to use Miller’s events/actions with Boodaei’s DOM modification in order to inspect and manipulate an interaction associated with a web page to verify proper operation as essentially suggested by Boodaei.

In regard to claim 2, Miller discloses:
2. A non-transitory computer readable medium including at least computer program code, said computer readable medium comprising: See Miller, at least ¶ [0011], e.g. “computer readable medium.”
… wherein the testing being implemented is testing a web-based resource, the web-based resource having a document object model (DOM) representation … See Miller, ¶ [0017] and [0028], e.g. “testing websites” and “URL.” Also see ¶ [0168], [0173] and [0176], e.g. “searching up and down within the current website page, using the DOM access methods.” Miller does not expressly discuss a DOM representation with a plurality of DOM elements. However, Boodaei teaches this. See ¶ 0056, E.g. “DOM elements.” It would have been obvious to one of ordinary skill in the art at the time the invention was made to use Miller’s DOM with Boodaei’s plurality of elements in order to use standard DOM features such as submission URLs and form field names as suggested by Boodaei.
… wherein the playback program is expressed using a sequence of computer programming commands that support parameters, and See Miller, ¶ [0043], e.g. “The eValid script language uses a set of keywords and a variable number of arguments that describe details of the action to be performed.” Also, see example eValid script on pages 100-101, showing a sequence of computer programming commands.
wherein one or more of the computer programming commands programmatically senses document object model (DOM) events associated with the test-enabled browser, See Miller ¶ [0168], [0173] and [0176], e.g. “If during playback a current website page differs by a slight amount, then the invention compensates for such differences by searching up and down within the current website page, using the DOM access methods, until it finds a nearly correct match at which point it proceeds with playback.” Note that a broad but reasonable interpretation has been applied to the limitation “senses document object model (DOM) events,” which does not appear to be clearly defined in the as-filed specification. Also note that Miller discloses use of “Internet Explorer (IE) base library 102” which is known to provide DOM capabilities (see art of record “Internet Explorer” from Wikipedia, at least pages 7-10 – cited 2/6/2012 in parent 12/247,753). 
All further limitations of claim 2 have been addressed in the above rejection of claim 1.

Conclusion
This is a continuation of applicant's earlier Application No. 14/211,305.  All claims are patentably indistinct from the claims in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Rutten whose telephone number is (571)272-3703. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on (571)272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D. Rutten/             Primary Examiner, Art Unit 2121